Citation Nr: 1039507	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claim.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2010.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

For the reasons detailed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has identified various in- and post-service risk 
factors for incurring his hepatitis C.  He acknowledged having 
tattoo(s) during service, unprotected sex with multiple partners, 
and intravenous drug use.  Post-service, he had additional 
unprotected sex and tattoo(s).  In addition, it has been 
contended that service treatment records from April 1976 reflect 
treatment for a viral syndrome, and intimated that it is 
indicative of hepatitis C inasmuch as it is also a viral 
syndrome.  Moreover, it has been contended that physicians 
informed the Veteran that the condition of his liver is such that 
it was contracted during the time frame he was in service.  
However, such contentions appear to be of the type that competent 
medical evidence is necessary in order to resolve their validity.  

The Board acknowledges that the Veteran was accorded a VA medical 
examination regarding his hepatitis C claim in September 2008, 
which included an opinion that it was not as likely as not that 
the Veteran's hepatitis C was service-connected or related to 
military service.  However, the Veteran has consistently 
criticized the adequacy of that examination.  In pertinent part, 
it was noted that the examiner stated the Veteran had 5 in-
service risk factors, and 10 nonservice-connected (i.e., outside 
of active service) risk factors.  The Veteran's representative 
has criticized the fact that the examiner counted each of the 
Veteran's tattoos as an individual risk factor, but the Veteran's 
account of greater than 100 sexual partners as only one (1) risk 
factor.  Moreover, the Board observes that this examination did 
not address the contentions in the preceding paragraph regarding 
evidence of in-service treatment for a viral syndrome in April 
1976, and that the current condition of the Veteran's liver is 
such it can be attributed to the time period of his active 
service.  

In view of the foregoing, the Board finds that a new examination 
should be accorded to the Veteran by a clinician who has not 
previously evaluated him in order to address the etiology of the 
hepatitis C.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, in 
the opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that at the September 2008 VA medical 
examination, and his January 2010 hearing, the Veteran indicated 
he was initially diagnosed with hepatitis C in 1986 or 1987.  He 
maintains that he went to donate blood, and was denied because of 
his hepatitis.  However, no such records appear to be on file, 
and it does not appear the Veteran specifically identified the 
facility where this occurred.  The Board acknowledges it was 
contended that it was unlikely the facility had these records, 
because no facility kept medical records for more than 10 to 15 
years.  Transcript pp. 12-13.  Nevertheless, as a remand is 
already required in this case the Board finds that an attempt 
should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran identify any treatment for his 
hepatitis C.  After securing any necessary 
authorization forms, obtain all identified 
records not already contained in the claims 
file, to specifically include records from 
when he was purportedly diagnosed with 
hepatitis C in 1986/1987.  

All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be documented 
in the claims file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination by a clinician 
who has not previously evaluated him in 
order to address the etiology of his 
hepatitis C.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
current hepatitis C was incurred in or 
otherwise the result of active service.  A 
complete rationale for any opinion 
expressed should be provided, and should 
include reference to the Veteran's 
acknowledged in-service risk factors; his 
purported April 1976 treatment for a viral 
infection as indicative of hepatitis C; and 
his contention that the current condition 
of his liver indicates his hepatitis C was 
incurred during the period he was on active 
duty (May 1973 to May 1979).

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
March 2009 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


